173 S.E.2d 321 (1970)
276 N.C. 417
Mrs. Ruby W. PETTY, Widow, Edgar Petty, Deceased, Employee
v.
ASSOCIATED TRANSPORT, INC., Self-Insurer.
No. 20.
Supreme Court of North Carolina.
April 15, 1970.
*326 John H. Vernon and W. R. Dalton, Jr., Burlington, for plaintiff appellant.
Jordan, Wright, Nichols, Caffrey & Hill, by Luke Wright and Edward L. Murrelle, Greensboro, for defendant appellee.
SHARP, Justice.
The opinion and award of the full Commission, which struck Commissioner Marshall's finding that there was no causal relation between Petty's suicide and the accident on 13 February 1966, discloses: (1) As to the facts, the Commission was convinced that Petty intentionally took his own life, but that his death was directly attributable to the injuries he received in the accident. (2) As to the law, upon these facts, the Commission thought G.S. § 97-12 denied to plaintiff any compensation for Petty's death.
G.S. § 97-12, in pertinent part, provides: "No compensation shall be payable if the injury or death was occasioned by the * * * willful intention of the employee to injure or kill himself or another." Plaintiff's assignments of error raised this question: Does an employee who intentionally takes his own life because of a mental derangement produced by a compensable injury act willfully within the meaning of G.S. § 97-12?
Prior to Painter v. Mead Corporation, 258 N.C. 741, 129 S.E.2d 482 (1963), this Court had not passed upon a claim for compensation for the death of an employee who committed suicide while totally disabled from a compensable accident. In that case, the deceased employee suffered a blow to his head in an accident arising out of and in the course of his employment. Headaches of increasing intensity followed, and twenty days later a cranial operation was performed to relieve pressure on the brain. Thereafter he was never himself; he was the victim of headaches, sleeplessness, emotional instability, and periods of blankness. On the morning of 2 September 1960, after a sleepless night, Painter hung himself. A psychiatrist testified that, in his opinion, Painter was so depressed, upset, and bereaved of judgment as a result of his head injury that he would be considered insane; in committing suicide he was dominated by a disturbance of mind directly caused by the injury and its consequences; and, "in that sense," his act was involuntary. The hearing commissioner found the following facts, which the full Commission adopted:
"That the accidental injury of deceased employee, Tolvin Edgar Painter, on July 21, 1960, caused the deceased to become insane and mentally deranged to such an extent that he had an uncontrollable and irresistible impulse to such an extent that he become delirious and frenzied without rational knowledge of the physical consequences of his act, without conscious volition to produce death on September 2, 1960."
In using the foregoing words to express its finding in Painter's case, the Commission was obviously paraphrasing the "Sponatski rule," formulated in 1915 by the Supreme Judicial Court of Massachusetts in In re Sponatski, 220 Mass. 526, 108 *327 N.E. 466. In that case the court said that under the Workmen's Compensation Act the right of dependents of a mentally disturbed employee to recover compensation for his death by suicide was determined by the following rule:
"* * * [W]here there follows as the direct result of a physical injury an insanity of such violence as to cause the victim to take his own life through an uncontrollable impulse or in a delirium of frenzy `without conscious volition to produce death, having knowledge of the physical consequences of the act,' then there is a direct and unbroken causal connection between the physical injury and the death. But where the resulting insanity is such as to cause suicide through a voluntary willful choice determined by a moderately intelligent mental power which knows the purpose and the physical effect of the suicidal act even though choice is dominated and ruled by a disordered mind, then there is a new and independent agency which breaks the chain of causation arising from the injury." Id. at 530, 108 N.E. at 468. (In 1958 Massachusetts rejected the Sponatski rule by legislation. Mass.Gen. Laws Ann.Ch. 152, § 26A (1958).)
Thereafter, for many years, the majority of American courts deciding the question here presented followed the Sponatski rule, or at least gave it lip service. Painter v. Mead Corporation, supra 258 N.C. at 747, 129 S.E.2d 482; 1A Larson's Workmen's Compensation Laws § 36.20 (1967); Annot., Suicide as Compensable Under Workmen's Compensation Acts, 15 A.L.R. 3d 616; Comment, 31 U. of Cinn.L.Rev. 187.
In effect that rule incorporates the M'Naghten test for criminal responsibility. Under M'Naghten, if the accused should be in such a state of mental derangement as not to know the nature and quality of the act he was doing, or, if he did know it, as not to know he was doing wrong, the law does not hold him accountable for his acts, for guilt arises from volition and not from a diseased mind. State v. Spence, 271 N.C. 23, 38-39, 155 S.E.2d 802, 814. Also it should be noted that the Sponatski rule was predicated upon the tort concept of an independent intervening cause. It eliminates the accident as the proximate cause of death if the employee had sufficient mental capacity to know the purpose and effect of his suicidal act notwithstanding he was dominated by a disordered mind directly caused by the injury and its consequences.
At the time we decided Painter, the Sponatski rule was still the majority rule. However, in writing the Court's opinion, which affirmed an award to Painter's dependents, Higgins, J., noted: (1) Sponatski's is a harsh rule which has been widely criticized as "an application of the test of criminal responsibility not justified in workmen's compensation cases" and as confusing "an intervening act with an intervening cause"; and (2) a growing minority of jurisdictions in this country are holding that the death of an employee is compensable if a work-connected injury causes insanity which in turn induces suicide. In Painter it was carefully pointed out that in affirming the Commission's award, we were not to be understood "as fixing as our standard the rigid rule of the Sponatski case"; we merely held that the evidence met Sponatski requirements, the most stringent of all tests, and that further discussion was therefore unnecessary. See Case Law Comment, 42 N.C.L.Rev. 611.
Despite our intimation in Painter, however, the Commission cited that case in support of its conclusion that G.S. § 97-12 prohibited compensation to the dependents of an employee who intentionally killed himself. We do not think such an interpretation is compatible with the objective of the Workmen's Compensation Act, which is to provide for the injured workman, or his dependents in the event of his death, at the cost of the industry *328 which he was serving. To this end, the rule is that benefits under the Act "should not be denied by a technical, narrow, and strict construction." Hollman v. City of Raleigh, 273 N.C. 240, 252, 159 S.E.2d 874, 882. Accord, Cates v. Construction Co., 267 N.C. 560, 148 S.E.2d 604; Hartley v. North Carolina Prison Department, 258 N.C. 287, 128 S.E.2d 598; see Comment in 45 Iowa Law Rev. 669 (1960).
To say, as a matter of law, that one who intentionally takes his own life acts willfully is to ignore "the role which pain or despair may play in breaking down a rational, mental process. Harper v. Industrial Commission, 24 Ill. 2d 103, 107, 180 N.E.2d 480, 482. Annot., 15 A.L.R. 3d 616, 622. "If the sole motivation controlling the will of the employee when he knowingly decides to kill himself is the pain and despair caused by the injury, and if the will itself is deranged and disordered by these consequences of the injury, then it seems wrong to say that this exercise of will is `independent,' or that it breaks the chain of causation. Rather, it seems to be in the direct line of causation." 1A Larson's Workmen's Compensation Law § 36.30 (1967); Annot., 15 A.L.R. 3d 616, 622. As Fowler, J., pointed out in his dissent in Barber v. Industrial Commission, 241 Wis. 462, 6 N.W.2d 199 (1942) (a decision which applied Sponatski), when suicide is the "end result" of an injury sustained in a compensable accident, it is "an intervening act but not an intervening cause. An intervening cause is one occurring entirely independent of a prior cause. When a first cause produces a second cause that produces a result, the first cause is a cause of that result."
In 1949 the Supreme Court of Florida adopted the chain-of-causation test. Whitehead v. Keene Roofing Co., 43 So. 2d 464 (Fla.1949). See Comment in 16 Vanderbilt L.Rev. 275 (1969). Whitehead involved facts and a statute practically identical with those we now consider. Whitehead, an employee, sustained serious injuries in a compensable accident. Three months thereafter he committed suicide by swallowing poison. He knew the consequences of his act, but at the time he was suffering from a mental disturbance directly attributable to the injuries he received in the accident. The Florida Act provided: "No compensation shall be payable if the injury was occasioned primarily * * * by the willful intention of the employee to injure or kill himself." In reversing the Circuit Court's judgment denying death benefits to Whitehead's dependents, the Florida Supreme Court said:
"From the evidence, there can be no doubt that the death of the deceased was directly attributable to the injuries he sustained in the fall from the roof. * * *
"[W]e are not persuaded that the fact that a workman knew that he was inflicting upon himself a mortal wound will, in all cases, amount to a `willful intention' to kill himself, within the meaning of the statute. We believe that in those cases where the injuries suffered by the deceased result in his becoming devoid of normal judgment and dominated by a disturbance of mind directly caused by his injury and its consequences, his suicide cannot be considered `wilful' within the meaning and intent of the Act. * * *
"While it may be an independent intervening cause in some cases, it is certainly not so in those cases where the incontrovertible evidence shows that, without the injury, there would have been no suicide; * * *" Id. at 465.
Other jurisdictions having statutes which prohibit compensation for willfully inflicted injuries and death have followed the "realistic and reasonable view" of the Florida Court in Whitehead, supra.
In Burnight v. Industrial Acc. Com., 181 Cal. App. 2d 816, 821, 5 Cal. Rptr. 786, 790, *329 Bray, P. J., said: "[S]uicide cannot be intentionally self-inflicted if, in spite of his act being one of conscious volition, the suicide, because of mental condition resulting from the injury, is unable to control the impulse to kill himself. * * *"
Twenty-six years after the decision in Barber, supra, the dissent of Fowler, J., became the law in Wisconsin. In Brenne v. Department of Industry, Labor & Human Relations, 38 Wis. 2d 84, 156 N.W.2d 497, a lineman received a severe electrical shock in the course of his employment and suffered multiple burns to various parts of his body. Thereafter he committed suicide. The hearing examiner, relying upon Barber and the Wisconsin Act allowing recovery only "where the injury is not intentionally self-inflicted," denied plaintiff's claim for direct benefits. In remanding the case to the Department for reconsideration and further hearing, the Supreme Court of Wisconsin (citing Whitehead v. Keene Roofing Co., supra), said: "The burden of proof is on the claimant to establish by substantial evidence that the `chain-of-causation' exists. The claimant does this by showing that the industrial injury caused the suicide. * * *
"* * * The act of suicide cannot then be said to be willful or intentional within the meaning of the statute since its causation ultimately relates back to the original injury, rather than existing as an independent and intervening cause." Accord, Graver Tank & Mfg. Co. v. Industrial Comm., 97 Ariz. 256, 399 P.2d 664 (1965). Terminal Shipping Co. v. Traynor, D.C., 243 F. Supp. 915 (1965). See Annot., 15 A.L.R. 3d 616, 631-637 (1965) and 29 N.A. C.C.A. Law Journal 212, 216-219 (1963), where the cases adopting the chain-of-causation test are collected. Another perceptive argument for the rejection of the Sponatski rule and the adoption of the chain-of-causation test appears in the following comment in 45 IowaL.Rev. 669 (1960):
"In spite of the fact that the majority rule (Sponatski) is a departure from the conventional rules of causation, the plain wording of the wilful self-injury statutes appears at first glance to be a convincing argument for the rule's adoption. It might seem that the lack of conscious volition which is the basis of that rule is quite in accord with these statutory limitations. An examination of the purpose to be served by these statutes, however, would indicate that their application is inappropriate in cases of this type. As has been pointed out the law of workmen's compensation does not, at the time of the initial injury, employ the common-law concepts of legal cause in determining liability. Work-connection rather than fault underlies recovery. This absence of the traditional safeguards of the common law may necessitate these statutory safeguards when the level of inquiry is the primary source of injury. Certainly, however, there is no reason for these statutes to be applied in determining the range of compensable consequences stemming from the initial injury. Here the employer and his insurer are protected by the common-law concepts of causation which will prevent recovery for additional self-injury which is not connected with the employment. Using the statute to deny compensation for suicides arising out of the employment is anomalous because to do so produces a narrower basis for recovery under the remedial workmen's compensation acts than would have been possible under common-law tort doctrine." Id. at 675-676.
We conclude that the chain-of-causation test effectuates the purpose and intent of the Workmen's Compensation Act. We hold, therefore, that an employee who becomes mentally deranged and deprived of normal judgment as the result of a compensable accident and commits suicide in consequence does not act wilfully within the meaning of G.S. § 97-12.
The evidence in this case tends to show that Petty's death was directly attributable *330 to the accident on 13 February 1966, in that the agitated depression resulting from the accident caused his suicide. This, it seems, the full Commission recognized when it struck Commissioner Marshall's finding that there was no causal relation between the accident and death. The Commission's belief that, because Petty planned his own destruction causation was immaterial, no doubt explains its failure to make a specific finding with reference to causation.
The transcript does not support Commissioner Marshall's findings (contained in No. 6) that "all evidentiary medical records and all medical evidence points to the fact that plaintiff (sic) did not suffer any brain injury in the accident * * * and that the depression experienced was the normal reaction to the nature and length of time of recovery for the accident and subsequent operation * * *." (Italics ours.) The record contains evidence to the contrary. Although we do not regard the finding that Petty did not suffer any physical injury to his brain as being determinative of whether his agitated depression was related to his injuries, there is evidence that he was unconscious after the accident and that he had a concussion of the brain. The commissioner's finding that Petty's depression was "the natural reaction" to his injury and subsequent operations ignores certain statements in the testimony of each of the three doctors.
It is clear that this proceeding has been heard and reviewed upon a misapprehension of the applicable principle of law. The opinion and award of the Commission is vacated and the cause is remanded to the Court of Appeals with directions that it be returned to the Industrial Commission, the only tribunal which can find the facts, for a specific finding whether Petty's suicide was attributable to an abnormal mental condition resulting from his accident on 13 February 1966. "[W]here facts are found or where the Commission fails to find facts under a misapprehension of law, the court will, when the ends of justice require, remand the cause so that the evidence may be considered in its true legal light." Bailey v. North Carolina Department of Mental Health, 272 N.C. 680, 684, 159 S.E.2d 28, 31. "Further, the Industrial Commission, in a proper case, may grant a rehearing and hear additional evidence." Id. at 686, 159 S.E.2d at 32.
In view of the manner in which objections to Dr. Clarkson's testimony were handled at the second hearing, it would seem that, upon the request of either party, the Commission should reopen the case to permit his re-examination. We note, however, that on the first hearing Dr. Clarkson gave evidence similar to much of that sought to be adduced by the hypothetical question. When defendant objected to questions propounded by plaintiff's counsel to Dr. Clarkson, the hearing commissioner deferred his ruling and instructed the doctor to answer "for the record." The deferred rulings, however, were never entered in the record. Obviously this modus operandi is unsatisfactory. Ordinarily, the proper procedure is for the commissioner to require counsel to state the grounds of objection and then to make his ruling. If there is a valid objection to the form of the question, counsel can rephrase it; if the objection is made on other grounds, the Commission and opposing counsel are alerted to the legal principle invoked and can appraise it. In any event, when a ruling is deferred it should be entered in the transcript before the hearing commissioner makes his award. Only in this way can the parties, the full Commission, and the court (if there is an appeal) intelligently review the decision. Apparently the full Commission failed to enter rulings on the evidence because of its interpretation of G.S. § 97-12.
In justice to the hearing commissioner we are compelled to say that he probably *331 felt driven to the procedure he adopted by the hypothetical question which plaintiff's counsel propounded. Seemingly it was articulated on the spur of the moment and, like Topsy, it just grew. Its form changed as the objections and pages multiplied and confusion became worse confounded.
All the testimony of the lay witnesses tended to establish a direct causal relation between Petty's accident and suicide. The purpose of the hypothetical question was to establish this relationship by expert testimony also. By and large, the doctor's "answers for the record" were competent, and the testimony could be properly elicited.
Reversed and remanded.
MOORE, J., did not participate in the consideration or decision of this case.